Title: From James Madison to Lewis Deblois, 19 August 1822
From: Madison, James
To: Deblois, Lewis


                
                    Dear Sir
                    Montpellier Aug 19. 1822
                
                Your letter of July 23. having taken a circuit thro’ Montpellier in Vermont, has but just come to hand.
                Mrs. Deblois’s letter to Mrs. M. was not at once answered, because no advice that could be useful, presented itself; and she was persuaded that her sympathies & regrets would not be doubted.
                I am truly sorry for the distress which has unexpectedly befallen you. But the course to be pursued, seems to be marked out by considerations not to be controuled. Whether the proceeding under the Insolvent law, released you from the public claim, or whether the Act of Congress in 1820 reaches your case, are questions, on which the accounting Department and in the event of a suit, the Court, must decide according to its understanding of the law: and if you should obtain relief from neither, the only remaining resort must be to Congress by a representation of all the facts and considerations, which may be thoug⟨ht⟩ to have an equitable bearing on the case.
                From this view of the subject, you will be sensible, that I can not do more than express a continuance of sincere wishes, in which Mrs. Madison joins me, in behalf of yourself, and your amiable family.
                
                    James Madison
                
            